DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
	Response to Amendment
The Amendment filed on 10/31/2022 has been entered. Claims 21-22 have been added. Claims 1-22 remain pending in the application. Applicant’s amendments to the claims have overcome previous 101 rejection and claim interpretation.  

Claim Objections
Claim 21-22 are objected to because of the following informalities:
Claim 21-22 recite “The method of claim 1” and it should be “The system of claim 1”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

1. Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10977397 . Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 in U.S. Patent No. 10977397 defines a system, comprising: a memory comprising computer executable components; and a processor that executes the computer executable components, wherein the computer executable components comprise: a modeling component that generates a three-dimensional model of a device based on a library of stored data elements, wherein the stored data elements comprise a first set of elements for mechanical components of the device and a second set of elements for electrical components of the device; a machine learning component that: predicts characteristics of the device based on a first machine learning process associated with the three-dimensional model, the characteristics comprise characteristics related to thermal, expansion, and combustion, properties of the device, and generates physics modeling data of the device based on the characteristics of the device, wherein the physics modeling data simulates thermal characteristics, expansion characteristics, and combustion characteristics of the device as dynamic visual elements on the three-dimensional model; and a graphical user interface component that outputs, via a graphical user interface, a three-dimensional design environment associated with the three-dimensional model and a probabilistic simulation environment associated with optimization of the three-dimensional model, wherein the three-dimensional design environment renders a visual representation for the physics modeling data on the three-dimensional model, and wherein the probabilistic simulation environment renders a modified visual representation for a modified version of the physics modeling data on the three-dimensional model based on a second machine learning process associated with the optimization of the three-dimensional model. It would have been obvious to one of ordinary skill in the art to notice claim 1 and 2 in current application and claim 1 in U.S. Patent No. 10977397  are almost identical, and claim 1 in current application is much broader. All the claims are essentially the same structure and perform essentially the same function, therefore unpatentable for obvious-type double patenting. Dependent claim 2-10 are rejected because it’s almost identical to claim 2-10 of U.S. Patent No. 10977397.
Claim in Application 17228145
Claim in Patent 10977397 
1. A system, comprising: 
one or more processors; and
one or more non-transitory computer-readable media including one or more sequences of instructions which, when executed by the one or more processors, causes the one or more processors to perform operations comprising:
1. A system, comprising: 
a memory comprising computer executable components; and 
a processor that executes the computer executable components, wherein the computer executable components comprise: 
generating a three-dimensional model of a device based on a library of stored data elements, wherein the stored data elements comprise a first set of elements for mechanical components of the mechanical device and a second set of elements for electrical components of the mechanical device; 
a modeling component that generates a three-dimensional model of a device based on a library of stored data elements, wherein the stored data elements comprise a first set of elements for mechanical components of the device and a second set of elements for electrical components of the device; 
performing first machine learning process associated with the three-dimensional model to predict characteristics of the mechanical device, the characteristics comprising characteristics related to thermal, expansion, or combustion properties of the mechanical device; and 
a machine learning component that: 
predicts characteristics of the device based on a first machine learning process associated with the three-dimensional model, the characteristics comprise characteristics related to thermal, expansion, and combustion, properties of the device, and 
generating physics modeling data of the mechanical device based on the characteristics of the mechanical device, wherein the physics modeling data simulates thermal characteristics, expansion characteristics, or combustion characteristics of the mechanical device as dynamic visual elements on the three-dimensional model.
generates physics modeling data of the device based on the characteristics of the device, wherein the physics modeling data simulates thermal characteristics, expansion characteristics, and combustion characteristics of the device as dynamic visual elements on the three-dimensional model; and 
2. The system of claim 1, the operation further comprising: 
providing, via a graphical user interface, a three-dimensional design environment associated with the three-dimensional model and a probabilistic simulation environment associated with optimization of the three-dimensional model, wherein the three-dimensional design environment renders the physics modeling data on the three-dimensional model, wherein the probabilistic simulation environment renders a modified version of the physics modeling data on the three-dimensional model based on a second machine learning process associated with the optimization of the three-dimensional model, and 
a graphical user interface component that outputs, via a graphical user interface, a three-dimensional design environment associated with the three-dimensional model and a probabilistic simulation environment associated with optimization of the three-dimensional model, wherein the three-dimensional design environment renders a visual representation for the physics modeling data on the three-dimensional model, and wherein the probabilistic simulation environment renders a modified visual representation for a modified version of the physics modeling data on the three-dimensional model based on a second machine learning process associated with the optimization of the three-dimensional model.
2. presenting, via a display device associated with the graphical user interface, a set of components associated with the library of stored data elements based on a set of physical characteristics associated with the set of components.
2. The system of claim 1, wherein the graphical user interface component presents, via a display device associated with the graphical user interface, a set of components associated with the library of stored data elements based on a set of physical characteristics associated with the set of components.


Conflicting claims numbers:
17228145
Claim 1+2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
10977397 
Claim 1+2
3
4
5
6
7
8
9
10
11
12
13
14
15
16


17228145
Claim 17+18
19
20
10977397 
Claim 17+18
19
20


2. Claim 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10867085. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 in U.S. Patent No. 10867085 defines a system, comprising: a memory storing computer executable instructions; and a processor configured to execute the computer executable instructions stored in the memory, which cause the processor to: generate a three-dimensional model of a mechanical device based on a library of stored data elements; predict one or more characteristics of the mechanical device based on a machine learning process associated with the three-dimensional model, and generate physics modeling data of the mechanical device based on the one or more characteristics of the mechanical device wherein the physics modeling data includes fluid flow simulations associated with the mechanical device, thermal simulations associated with the mechanical device, combustion simulations associated with the mechanical device, or electricity simulations associated with the mechanical device; and generate, for a display device, a graphical user interface that presents the three-dimensional model and renders the physics modeling data on the three-dimensional model. It would have been obvious to one of ordinary skill in the art to notice claim 1 and 2 in current application and claim 1 in U.S. Patent No. 10867085 are almost identical. All the claims are essentially the same structure and perform essentially the same function, therefore unpatentable for obvious-type double patenting. 
Claim in Application 17228145
Claim in Patent 10867085 
1. A system, comprising: 
one or more processors; and
one or more non-transitory computer-readable media including one or more sequences of instructions which, when executed by the one or more processors, causes the one or more processors to perform operations comprising:
1. A system, comprising: 
a memory storing computer executable instructions; and 
a processor configured to execute the computer executable instructions stored in the memory, which cause the processor to: 
generating a three-dimensional model of a device based on a library of stored data elements, wherein the stored data elements comprise a first set of elements for mechanical components of the mechanical device and a second set of elements for electrical components of the mechanical device; 
generate a three-dimensional model of a mechanical device based on a library of stored data elements; 
performing first machine learning process associated with the three-dimensional model to predict characteristics of the mechanical device, the characteristics comprising characteristics related to thermal, expansion, or combustion properties of the mechanical device; and 
predict one or more characteristics of the mechanical device based on a machine learning process associated with the three-dimensional model, and 
generating physics modeling data of the mechanical device based on the characteristics of the mechanical device, wherein the physics modeling data simulates thermal characteristics, expansion characteristics, or combustion characteristics of the mechanical device as dynamic visual elements on the three-dimensional model.
generate physics modeling data of the mechanical device based on the one or more characteristics of the mechanical device wherein the physics modeling data includes fluid flow simulations associated with the mechanical device, thermal simulations associated with the mechanical device, combustion simulations associated with the mechanical device, or electricity simulations associated with the mechanical device; and
2. The system of claim 1, the operation further comprising: 
providing, via a graphical user interface, a three-dimensional design environment associated with the three-dimensional model and a probabilistic simulation environment associated with optimization of the three-dimensional model, wherein the three-dimensional design environment renders the physics modeling data on the three-dimensional model, wherein the probabilistic simulation environment renders a modified version of the physics modeling data on the three-dimensional model based on a second machine learning process associated with the optimization of the three-dimensional model, and presenting, via a display device associated with the graphical user interface, a set of components associated with the library of stored data elements based on a set of physical characteristics associated with the set of components.
generate, for a display device, a graphical user interface that presents the three-dimensional model and renders the physics modeling data on the three-dimensional model.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 11, 17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tatourian U.S. Patent Application 20160284122 in view of Clark U.S. Patent Application 20130339918, and further in view of Crabtree U.S. Patent Application 20100332373.
Regarding claim 1, Tatourian discloses a system, comprising:
one or more processors (processor); and
one or more non-transitory computer-readable media (memory) including one or more sequences of instructions which, when executed by the one or more processors, causes the one or more processors to perform operations (paragraph [0015]: an electronic circuit, a processor (shared, dedicated, or group) and/or memory (shared, dedicated, or group) that execute one or more software or firmware programs), comprising:
generating a three-dimensional model of a mechanical device based on a library of stored data elements, wherein the stored data elements comprise a first set of elements for mechanical components of the mechanical device and a second set of elements for electrical components of the mechanical device (paragraph [0022]: the 3D modeling module 114 may be operated by the processor 108 to determine the second 3D model, which may be a fuller representation of the 3D object than the first 3D model and may be used by the 3D modeling module 114 to replace the first 3D model; paragraph [0018]: the 3D modeling module 114 may be operated by the processor 108 to generate a 3D object recognition algorithm based at least in part on a machine learning process and information in the database 120… The initial information may also include similar information (e.g., images, models, sensor data, data structures, metadata, etc.) relating to one or more component parts of one or more 3D objects (mechanical components and lighting of airplane); paragraph [0020]: In embodiments a user may take a picture of a 3D object such as an airplane (mechanical device) with a smartphone); and 
performing a first machine learning process associated with the three-dimensional model to predict characteristics of the mechanical device, and generating physics modeling data of the mechanical device based on the characteristics of the mechanical device (paragraph [0022]: the 3D modeling module 114 may be operated by the processor 108 to determine the second 3D model, which may be a fuller representation of the 3D object than the first 3D model and may be used by the 3D modeling module 114 to replace the first 3D model; paragraph [0018]: the 3D modeling module 114 may be operated by the processor 108 to generate a 3D object recognition algorithm based at least in part on a machine learning process and information in the database 120; predict object shape (physics characteristics of mechanical parts)).
Tatourian discloses all the features with respect to claim 1 as outlined above. However, Tatourian fails to disclose data elements comprise a first set of elements for mechanical components and a second set of elements for electrical components explicitly; the characteristics comprise characteristics related to thermal, expansion, or combustion properties of the mechanical device; the physics modeling data simulates thermal characteristics, expansion characteristics, or combustion characteristics of the mechanical device as dynamic visual element on the three-dimensional model. 
Clark discloses the characteristics comprise characteristics related to thermal, expansion, or combustion properties of the mechanical device; wherein the physics modeling data simulates thermal characteristics, expansion characteristics, or combustion characteristics of the mechanical device as dynamic visual element on the three-dimensional model (paragraph [0110]: simulating step 2730 includes step 2732 of constructing a respective three-dimensional model for each of the structure genotypes using the corresponding geometric properties and step 2734 of performing a static simulation of the respective three-dimensional model under conditions specified by the corresponding thermal properties; paragraph [0097]: SUGAR performs similar analysis on mechanical structures).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Tatourian’s to display simulation models in graphical user interface as taught by Clark, to produce designs or layout data used in the fabrication.
Tatourian as modified by Clark discloses all the features with respect to claim 1 as outlined above. However, Tatourian as modified by Clark fails to disclose data elements comprise a first set of elements for mechanical components and a second set of elements for electrical components explicitly; the modeling data simulates thermal characteristics, expansion characteristics, or combustion characteristics as dynamic element. 
Crabtree discloses data elements comprise a first set of elements for mechanical components and a second set of elements for electrical components (paragraph [0017]: monitor and control a variety of mechanical, lighting, and other systems inside a building); 
the modeling data simulates thermal characteristics, expansion characteristics, or combustion characteristics as dynamic element (paragraph [0251]: continuously optimize energy performance of buildings or microgrids through any combination of user-generated (machine and human) content, analytical optimization methods (for example, mixed integer programming), machine learning (or other similar forms of artificial intelligence), or optimization via simulation (such as integrated thermal (thermal characteristics) and load modeling tools); paragraph [0286]: a distribution of deal value is calculated, or optionally probabilistic simulation technologies (for instance, Monte Carlo methods)).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Tatourian and Clark’s to optimize based on machine learning as taught by Crabtree, to enable effective interaction of a user with energy-related model.

Claim 11 recites the functions of the apparatus recited in claim 1 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the method steps of claim 11.

Claim 17 recites the functions of the apparatus recited in claim 1 as computer medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the computer medium steps of claim 20.

Regarding claim 21, Tatourian as modified by Clark and Crabtree discloses the method of claim 1, wherein the mechanical device comprises an aviation system (Tatourian's paragraph [0020]: In embodiments a user may take a picture of a 3D object such as an airplane with a smartphone).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Tatourian’s to display simulation models in graphical user interface as taught by Clark, to produce designs or layout data used in the fabrication; and combine Tatourian and Clark’s to optimize based on machine learning as taught by Crabtree, to enable effective interaction of a user with energy-related model.

Regarding claim 22, Tatourian as modified by Clark and Crabtree discloses the method of claim 1, wherein the characteristics comprise characteristics related to combustion properties of the mechanical device (Crabtree's paragraph [0089]: Some examples of electrical sources common in the art include solar panels or arrays, wind turbines, or small internal combustion generators; paragraph [0017]: Building automation systems are generally defined herein as an intelligent network of electronic devices designed to monitor and control a variety of mechanical, lighting, and other systems).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Tatourian’s to display simulation models in graphical user interface as taught by Clark, to produce designs or layout data used in the fabrication; and combine Tatourian and Clark’s to optimize based on machine learning as taught by Crabtree, to enable effective interaction of a user with energy-related model.

Claim 2-4,  8, 12, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tatourian U.S. Patent Application 20160284122 in view of Clark U.S. Patent Application 20130339918, in view of Crabtree U.S. Patent Application 20100332373, and further in view of Lin U.S. Patent Application 20100180236.
Regarding claim 2, Tatourian as modified by Clark and Crabtree discloses providing, via a graphical user interface, a three-dimensional design environment associated with the three-dimensional model and a probabilistic simulation environment associated with optimization of the three-dimensional model, wherein the three-dimensional design environment renders the physics modeling data on the three-dimensional model, wherein the probabilistic simulation environment renders a modified version of the physics modeling data on the three-dimensional model based on a second machine learning process associated with the optimization of the three-dimensional model (Clark's paragraph [0069]: FIGS. 15A-C show an example of a user interface according to various aspects; paragraph [0110]: simulating step 2730 includes step 2732 of constructing a respective three-dimensional model for each of the structure genotypes using the corresponding geometric properties and step 2734 of performing a static simulation of the respective three-dimensional model under conditions specified by the corresponding thermal properties; Crabtree’s paragraph [0251]: continuously optimize energy performance of buildings or microgrids through any combination of user-generated (machine and human) content, analytical optimization methods (for example, mixed integer programming), machine learning (or other similar forms of artificial intelligence), or optimization via simulation (such as integrated thermal (thermal characteristics) and load modeling tools); paragraph [0286]: a distribution of deal value is calculated, or optionally probabilistic simulation technologies (for instance, Monte Carlo methods)). However, Tatourian as modified by Clark and Crabtree fails to disclose presenting a set of components associated with the library of stored data elements based on a set of physical characteristics associated with the set of components explicitly.
Lin discloses presenting a set of components associated with the library of stored data elements based on a set of physical characteristics associated with the set of components (paragraph [0028]: before displaying the data coming from the model database 102 on the user interface 104 (S203), it may additionally filter each component and each size feature thereof according to the requirements on the 3D model, thereby selecting the major or frequently used components and size features thereof to be displayed on the user interface 104).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Tatourian, Clark and Crabtree’s to present components based on physical characteristics as taught by Lin, to provide more desirable conveniences in display and operations of 3D models and each component.

Regarding claim 3, Tatourian as modified by Clark, Crabtree and Lin discloses the system of claim 2, the operations further comprising: 
modifying the three-dimensional model to generate a modified version of the three-dimensional model based on a selection of one or more components associated with the set of physical characteristics (Tatourian's paragraph [0025]: at the decision block 214, it is determined that a request to modify the second 3D model has been received, an altered 3D model may be received at a block 216; paragraph [0018]: the 3D modeling module 114 may be operated by the processor 108 to generate a 3D object recognition algorithm based at least in part on a machine learning process and information in the database 120; Lin’s paragraph [0028]: before displaying the data coming from the model database 102 on the user interface 104 (S203), it may additionally filter each component and each size feature thereof according to the requirements on the 3D model, thereby selecting the major or frequently used components and size features thereof to be displayed on the user interface 104).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Tatourian, Clark and Crabtree’s to present components based on physical characteristics as taught by Lin, to provide more desirable conveniences in display and operations of 3D models and each component.

Regarding claim 4, Tatourian as modified by Clark, Crabtree and Lin discloses the system of claim 3, the operations further comprising:
performing the second machine learning process based on the modified version of the three-dimensional model (Tatourian's paragraph [0022]: the 3D modeling module 114 may be operated by the processor 108 to determine the second 3D model, which may be a fuller representation of the 3D object than the first 3D model and may be used by the 3D modeling module 114 to replace the first 3D model; paragraph [0025]: at the decision block 214, it is determined that a request to modify the second 3D model has been received, an altered 3D model may be received at a block 216; Crabtree’s paragraph [0251]: continuously optimize energy performance of buildings or microgrids through any combination of user-generated (machine and human) content, analytical optimization methods (for example, mixed integer programming), machine learning (or other similar forms of artificial intelligence), or optimization via simulation (such as integrated thermal and load modeling tools); paragraph [0286]: a distribution of deal value is calculated, or optionally probabilistic simulation technologies (for instance, Monte Carlo methods)).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Tatourian, Clark and Crabtree’s to present components based on physical characteristics as taught by Lin, to provide more desirable conveniences in display and operations of 3D models and each component.

Regarding claim 8, Tatourian as modified by Clark, Crabtree and Lin discloses the system of claim 2, the operations further comprising:
performing the second machine learning process associated with the optimization of the three-dimensional model, and generating the modified version of the physics modeling data  based on the second machine learning process (Crabtree’s paragraph [0251]: continuously optimize energy performance of buildings or microgrids through any combination of user-generated (machine and human) content, analytical optimization methods (for example, mixed integer programming), machine learning (or other similar forms of artificial intelligence), or optimization via simulation (such as integrated thermal and load modeling tools); Tatourian’s paragraph [0025]: at the decision block 214, it is determined that a request to modify the second 3D model has been received, an altered 3D model may be received at a block 216). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Tatourian, Clark and Crabtree’s to present components based on physical characteristics as taught by Lin, to provide more desirable conveniences in display and operations of 3D models and each component.

Claim 12 recites the functions of the apparatus recited in claim 2 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 2 applies to the method steps of claim 12.

Claim 13 recites the functions of the apparatus recited in claim 3 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 3 applies to the method steps of claim 13.

Claim 18 recites the functions of the apparatus recited in claim 2 as computer medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 2 applies to the computer medium steps of claim 18.

Claim 5-7, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tatourian U.S. Patent Application 20160284122 in view of Clark U.S. Patent Application 20130339918, in view of Crabtree U.S. Patent Application 20100332373, in view of Lin U.S. Patent Application 20100180236, and further in view of Zombo U.S. Patent Application 20090312956.
Regarding claim 5, Tatourian as modified by Clark, Crabtree and Lin discloses the graphical user interface (Clark's paragraph [0069]: FIGS. 15A-C show an example of a user interface according to various aspects). However, Tatourian as modified by Clark, Crabtree and Lin fails to disclose presenting a set of components associated with the library of stored data elements based on a set of thermal characteristics associated with the set of components.
Zombo discloses presenting a set of components associated with the library of stored data elements based on a set of thermal characteristics associated with the set of components (paragraph [0035]: stored TBC /component thermal analysis database 15, TBC/component life database 16, sensor data/temperature/life on-line analysis system 17 and an expert system based operator interface output system 18).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Tatourian, Clark, Crabtree and Lin’s to present components based on thermal characteristics as taught by Zombo, to provide more desirable conveniences in display and operations of 3D models and each component based on thermal property.

Regarding claim 6, Tatourian as modified by Clark, Crabtree and Zombo discloses the system of claim 5, the operations further comprising: 
modifying the three-dimensional model to generate a modified version of the three-dimensional model based on a selection of one or more components associated with the set of thermal characteristics (Tatourian's paragraph [0025]: at the decision block 214, it is determined that a request to modify the second 3D model has been received, an altered 3D model may be received at a block 216; paragraph [0018]: the 3D modeling module 114 may be operated by the processor 108 to generate a 3D object recognition algorithm based at least in part on a machine learning process and information in the database 120; Zombo’s paragraph [0035]: stored TBC /component thermal analysis database 15, TBC/component life database 16, sensor data/temperature/life on-line analysis system 17 and an expert system based operator interface output system 18).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Tatourian, Clark, Crabtree and Lin’s to present components based on thermal characteristics as taught by Zombo, to provide more desirable conveniences in display and operations of 3D models and each component based on thermal property.

Regarding claim 7, Tatourian as modified by Clark, Crabtree and Zombo discloses the system of claim 6, the operations further comprising:
performing the second machine learning process based on the modified version of the three-dimensional model (Tatourian's paragraph [0022]: the 3D modeling module 114 may be operated by the processor 108 to determine the second 3D model, which may be a fuller representation of the 3D object than the first 3D model and may be used by the 3D modeling module 114 to replace the first 3D model; paragraph [0025]: at the decision block 214, it is determined that a request to modify the second 3D model has been received, an altered 3D model may be received at a block 216; Crabtree’s paragraph [0251]: continuously optimize energy performance of buildings or microgrids through any combination of user-generated (machine and human) content, analytical optimization methods (for example, mixed integer programming), machine learning (or other similar forms of artificial intelligence), or optimization via simulation (such as integrated thermal and load modeling tools); paragraph [0286]: a distribution of deal value is calculated, or optionally probabilistic simulation technologies (for instance, Monte Carlo methods)).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Tatourian, Clark, Crabtree and Lin’s to present components based on thermal characteristics as taught by Zombo, to provide more desirable conveniences in display and operations of 3D models and each component based on thermal property.

Claim 14 recites the functions of the apparatus recited in claim 5 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 5 applies to the method steps of claim 14.

Claim 15 recites the functions of the apparatus recited in claim 6 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 6 applies to the method steps of claim 15.

Claim 9, 10, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tatourian U.S. Patent Application 20160284122 in view of Clark U.S. Patent Application 20130339918, in view of Crabtree U.S. Patent Application 20100332373, in view of Lin U.S. Patent Application 20100180236, and further in view of Early U.S. Patent Application 20160312552.
Regarding claim 9, Tatourian as modified by Clark, Crabtree and Lin discloses performing the second machine learning process to generate the modified version of the physics modeling data that modifies one or more values of the physics modeling data (Tatourian's paragraph [0025]: at the decision block 214, it is determined that a request to modify the second 3D model has been received, an altered 3D model may be received at a block 216; Crabtree’s paragraph [0251]: continuously optimize energy performance of buildings or microgrids through any combination of user-generated (machine and human) content, analytical optimization methods (for example, mixed integer programming), machine learning (or other similar forms of artificial intelligence), or optimization via simulation (such as integrated thermal and load modeling tools); paragraph [0286]: a distribution of deal value is calculated, or optionally probabilistic simulation technologies (for instance, Monte Carlo methods)). However, Tatourian as modified by Clark, Crabtree and Lin fails to disclose Latin hypercube sampling process. 
Early discloses Latin hypercube sampling process (paragraph [0087]: For example, an uncertainty analysis module executes a selected analysis method (e.g., Monte Carlo or Latin Hypercube sampling) and receives input specifying a data type used as an input variable, such as flow rate and/or pressure).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Tatourian, Clark, Crabtree and Lin’s using of Latin hypercube sampling as taught by Early, to generate random samples and drastically reduce the number of runs necessary to achieve a reasonably accurate result.

Regarding claim 10, Tatourian as modified by Clark, Crabtree and Early discloses the system of claim 2, the operations further comprising:
performing the second machine learning process to generate the modified version of the physics modeling data based a Monte Carlo sampling process that modifies one or more values of the physics modeling data (Tatourian's paragraph [0025]: at the decision block 214, it is determined that a request to modify the second 3D model has been received, an altered 3D model may be received at a block 216; Crabtree’s paragraph [0251]: continuously optimize energy performance of buildings or microgrids through any combination of user-generated (machine and human) content, analytical optimization methods (for example, mixed integer programming), machine learning (or other similar forms of artificial intelligence), or optimization via simulation (such as integrated thermal and load modeling tools); paragraph [0286]: a distribution of deal value is calculated, or optionally probabilistic simulation technologies (for instance, Monte Carlo methods); Early’s paragraph [0087]: For example, an uncertainty analysis module executes a selected analysis method (e.g., Monte Carlo or Latin Hypercube sampling) and receives input specifying a data type used as an input variable, such as flow rate and/or pressure).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Tatourian, Clark, Crabtree and Lin’s using of Latin hypercube sampling as taught by Early, to generate random samples and drastically reduce the number of runs necessary to achieve a reasonably accurate result.

Regarding claim 16, Tatourian as modified by Clark, Crabtree and Early discloses the method of claim 12, further comprising performing, by the system, a second machine learning process based on a Latin hypercube sampling technique or a Monte Carlo sampling technique (Crabtree’s paragraph [0251]: continuously optimize energy performance of buildings or microgrids through any combination of user-generated (machine and human) content, analytical optimization methods (for example, mixed integer programming), machine learning (or other similar forms of artificial intelligence), or optimization via simulation (such as integrated thermal and load modeling tools); paragraph [0286]: a distribution of deal value is calculated, or optionally probabilistic simulation technologies (for instance, Monte Carlo methods); Early’s paragraph [0087]: For example, an uncertainty analysis module executes a selected analysis method (e.g., Monte Carlo or Latin Hypercube sampling) and receives input specifying a data type used as an input variable, such as flow rate and/or pressure).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Tatourian, Clark, Crabtree and Lin’s using of Latin hypercube sampling as taught by Early, to generate random samples and drastically reduce the number of runs necessary to achieve a reasonably accurate result.

Regarding claim 19, Tatourian as modified by Clark, Crabtree and Early discloses the non-transitory computer readable storage device of claim 17, wherein the machine learning process is a first machine learning process (Tatourian’s paragraph [0018]: the 3D modeling module 114 may be operated by the processor 108 to generate a 3D object recognition algorithm based at least in part on a machine learning process and information in the database 120), and wherein the operations further comprise:
performing a second machine learning process that determines a modified version of the physics modeling data based on a Latin hypercube sampling technique (Crabtree’s paragraph [0251]: continuously optimize energy performance of buildings or microgrids through any combination of user-generated (machine and human) content, analytical optimization methods (for example, mixed integer programming), machine learning (or other similar forms of artificial intelligence), or optimization via simulation (such as integrated thermal and load modeling tools); paragraph [0286]: a distribution of deal value is calculated, or optionally probabilistic simulation technologies (for instance, Monte Carlo methods); Early’s paragraph [0087]: For example, an uncertainty analysis module executes a selected analysis method (e.g., Monte Carlo or Latin Hypercube sampling) and receives input specifying a data type used as an input variable, such as flow rate and/or pressure).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Tatourian, Clark and Crabtree’s using of Latin hypercube sampling as taught by Early, to generate random samples and drastically reduce the number of runs necessary to achieve a reasonably accurate result.

Regarding claim 20, Tatourian as modified by Clark, Crabtree and Early discloses the non-transitory computer readable storage device of claim 17, wherein the machine learning process is a first machine learning process (Tatourian’s paragraph [0018]: the 3D modeling module 114 may be operated by the processor 108 to generate a 3D object recognition algorithm based at least in part on a machine learning process and information in the database 120), and wherein the operations further comprise:
performing a second machine learning process that determines a modified version of the physics modeling data based on a Monte Carlo sampling technique (Crabtree’s paragraph [0251]: continuously optimize energy performance of buildings or microgrids through any combination of user-generated (machine and human) content, analytical optimization methods (for example, mixed integer programming), machine learning (or other similar forms of artificial intelligence), or optimization via simulation (such as integrated thermal and load modeling tools); paragraph [0286]: a distribution of deal value is calculated, or optionally probabilistic simulation technologies (for instance, Monte Carlo methods); Early’s paragraph [0087]: For example, an uncertainty analysis module executes a selected analysis method (e.g., Monte Carlo or Latin Hypercube sampling) and receives input specifying a data type used as an input variable, such as flow rate and/or pressure).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Tatourian, Clark and Crabtree’s using of Latin hypercube sampling as taught by Early, to generate random samples and drastically reduce the number of runs necessary to achieve a reasonably accurate result.

Response to Arguments

Applicant's arguments filed 10/31/2022, page 9 - 10, with respect to the rejection(s) of claim(s) 1, 11 and 17 under 103, have been fully considered but they are not persuasive. (FP 7.37)

Applicant argues on page 9-10 that the Office contends that Crabtree describes “data elements comprise a first set of elements for mechanical components and a second set of elements for electrical components,” as Crabtree’s para. [0017] allegedly describes “monitor[ing] and control[lling] a variety of mechanical, lighting, and other systems inside a building.” Office Action, page 11. However, even if this were true (which Applicant does not concede), Applicant respectfully submits that a “building” is not a “mechanical device.” As such, Crabtree still would not disclose or suggest at least “generating a three-dimensional model of a mechanical device based on a library of stored data elements, wherein the stored data elements comprise a first set of elements for mechanical components of the mechanical device and a second set of elements for electrical components of the mechanical device,” as recited in claim 1.

In reply, the rejection is based on Tatourian, Clark and Crabtree combined. Tatourian uses an airplane as a 3D model, the airplane is a mechanical device comprises mechanical components and electrical components. Tatourian further discloses the stored data elements comprise a first set of elements for mechanical components of the mechanical device and a second set of elements for electrical components of the mechanical device (paragraph [0022]: the 3D modeling module 114 may be operated by the processor 108 to determine the second 3D model, which may be a fuller representation of the 3D object than the first 3D model and may be used by the 3D modeling module 114 to replace the first 3D model; paragraph [0018]: the 3D modeling module 114 may be operated by the processor 108 to generate a 3D object recognition algorithm based at least in part on a machine learning process and information in the database 120… The initial information may also include similar information (e.g., images, models, sensor data, data structures, metadata, etc.) relating to one or more component parts of one or more 3D objects (mechanical components and lighting components of airplane)).
Clark also discloses performing analysis on mechanical structures (paragraph [0097]). 
Crabtree discloses data elements comprise a first set of elements for mechanical components and a second set of elements for electrical components (paragraph [0017]: monitor and control a variety of mechanical (mechanical components), lighting (electrical components), and other systems inside a building).

Applicant argues on page 11 that Clark is silent regarding characteristics related specifically to “combustion” (e.g., Clark does not include the term “combustion” at all). As such, Clark does not disclose or suggest that the characteristics specifically include “characteristics related to combustion properties of the mechanical device,” as recited claim 21.

In reply, the rejection is based on Tatourian, Clark and Crabtree combined. Crabtree's paragraph [0089]: Some examples of electrical sources common in the art include solar panels or arrays, wind turbines, or small internal combustion generators (combustion properties of the mechanical device). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616